DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,166,222.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,166,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘222 patent anticipate Claim 1, and also the ‘222 patent claims the following:
	Regarding Claim 1, the ‘222 patent claims a lithium ion battery comprising: a negative electrode comprising an active composition that reversibly uptakes and releases lithium (Claim 17); a positive electrode comprising an active material that reversibly uptakes and releases lithium (Claim 17); a separator between the negative electrode and the positive electrode (Claim 17); and an electrolyte comprising a lithium salt and a nonaqueous solvent (Claim 17), wherein the capacity of the negative electrode exceeds the capacity of the positive electrode by at least about 10%, and wherein after 20 charge-discharge cycles of the battery and discharge of the battery down to 98% of capacity, the negative electrode can be removed and electrochemically de-intercalated/de-alloyed with a capacity of at least about 2.5% of the negative electrode capacity with the corresponding removal of lithium from the negative electrode. 
	While Claim 17 of the ‘222 patent does not expressly claim the electrolyte comprises a lithium salt and a nonaqueous solvent, these features would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because non-aqueous solvents comprising a lithium salt are widely known in the field of lithium ion batteries, well-known to one of ordinary skill in the art. 
	Regarding Claim 2, the ‘222 patent also claims wherein the active composition comprises supplemental lithium (Claim 17).  
	Regarding Claim 3, the ‘222 patent also claims wherein the anode comprises supplemental lithium, which comprises elemental lithium, a lithium alloy, or a lithium composition (Claim 17).  
	Regarding Claim 4, the ‘222 patent does not claim the active composition comprises silicon, however this feature would have been obvious to one of ordinary skill in the art because silicon was widely known as a high capacity anode active material for lithium ion secondary batteries before the effective filing date of the claimed invention.
	Regarding Claim 5, the ‘222 patent also wherein the positive electrode active material comprises a lithium metal oxide (Claim 17, Claim 49).  
	Regarding Claim 6, the ‘222 patent does not claim wherein the lithium metal oxide comprises LiCoO2. However, before the effective filing date of the claimed invention 
	Regarding Claim 7, the ‘222 patent also claims wherein the lithium metal oxide has a formula Lii+xM1_yO2 wherein M represents one or more non-lithium metals, x is from about 0.01 to about 0.33, and y is from about x -0.2 to about x + 0.2 with the proviso that y>0 (Claim 17).  
	Regarding Claim 8, the ‘222 patent does not claim wherein the lithium salt comprises lithium hexafluorophosphate, lithium bis(trifluoromethyl sulfonyl imide), lithium trifluoromethane sulfonate, lithium tetrafluoroborate, lithium difluoro oxalato borate, and a mixture thereof. However, before the effective filing date of the claimed invention it was well known in the art to include a lithium salt in nonaqueous lithium ion battery electrolytes including lithium hexafluorophosphate.
	Regarding Claim 9, the ‘222 patent does not claim wherein the negative electrode comprises silicon, a polymer binder and an electrically conductive powder distinct from the electroactive composition, however these features were well known in the art before the effective filing date of the claimed invention.  
	Regarding Claim 10, the ‘222 patent does not claim the lithium ion battery of claim 1 wherein the negative electrode can be removed and electrochemically de-intercalated/de-alloyed with a capacity from about 5% to about 80% of the negative electrode capacity with the corresponding removal of lithium from the negative electrode. However, the ‘222 patent claims the structure of Claim 10 and accordingly inherently claims a battery having the same properties as claim 10, including wherein the negative electrode can be removed and electrochemically de-intercalated/de-alloyed with a capacity from about 5% to about 80% of the negative electrode capacity with the corresponding removal of lithium from the negative electrode.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US2012/0045670 to Stefan et al. (“STEFAN”).

	Regarding Claim 11, STEFAN discloses a lithium ion battery comprising: a negative electrode comprising an active composition that reversibly uptakes and releases lithium (abstract, Fig. 8A, ¶68-75); a positive electrode comprising an active material that reversibly uptakes and releases lithium (abstract, Fig. 8A, ¶68-75); a separator between the negative electrode and the positive electrode (abstract, Fig. 8A, ¶68-75); and an electrolyte comprising a lithium salt (¶77), wherein the capacity of the negative electrode exceeds the capacity of the positive electrode by at least about 15% (as shown by Fig. 4B-4F illustrating relative electrode capacity), and wherein the negative electrode is preloaded with supplemental lithium in all forms corresponding with at least about 10% of the anode capacity ( ¶55 “In the same or other embodiments, the capacity of the negative electrode is greater than the capacity of the positive electrode by at least about 10% or, more specifically, at least about 25%”).  
	Regarding Claim 12, STEFAN further discloses the lithium ion battery of claim 11 wherein the active composition comprises silicon (¶56).  
	Regarding Claim 13, STEFAN further discloses the lithium ion battery of claim 11 wherein the negative electrode is preloaded with supplemental lithium in all forms corresponding with at least about 20% of the anode capacity (¶59 “ In certain embodiments, a negative electrode is pre-lithiated to at least about 10% or, more particularly, to at least about 15%, or to at least about 20%, or even at least about 25% of its theoretical capacity”; ¶47 “mounts of lithium in the auxiliary electrode relative to the maximum operating capacity of the negative electrode may be at least about 5%, at least about 10%, at least about 25%, or even at least about 50%”).  
	Regarding Claim 14, STEFAN further discloses the lithium ion battery of claim 13. The battery of STEFAN comprises all of the structure claimed, including an anode and cathode of the same composition, the battery comprising supplemental lithium in the same amount, and accordingly the battery of STEFAN would necessarily exhibit the same properties of the claimed battery. Thus while STEFAN does not expressly state wherein at a discharge rate of 1C over 180 charge-discharge cycles, the lithium ion battery exhibits a reduced capacity fade as compared to a reference lithium ion battery equivalent to the lithium ion battery but without supplemental lithium, STEFAN inherently discloses these battery performance properties.   
	Regarding Claim 15, STEFAN further discloses the lithium ion battery of claim 13. The battery of STEFAN comprises all of the structure claimed, including an anode and cathode of the same composition, the battery comprising supplemental lithium in the same amount, and accordingly the battery of STEFAN would necessarily exhibit the same properties of the claimed battery. Thus while STEFAN does not expressly state the battery wherein after 20 charge-discharge cycles of the battery and discharge of the battery down to 98% of capacity, the negative electrode can be removed and electrochemically de-intercalated/de-alloyed with a capacity of at least about 2.5% of the negative electrode capacity with the corresponding removal of lithium from the negative electrode, STEFAN inherently discloses these battery performance properties.  
	Regarding Claim 16, STEFAN further discloses the lithium ion battery of claim 11 wherein negative electrode comprises silicon, a polymer binder and an electrically conductive powder distinct from the electroactive composition (¶42, binder, conductive additives, and active materials such as Si may be present in the negative electrode).  
	Regarding Claim 17, STEFAN further discloses the lithium ion battery of claim 16 wherein the positive electrode active material comprises a lithium metal oxide (¶36).  
	Regarding Claim 18, STEFAN further discloses the lithium ion battery of claim 11 wherein the supplemental lithium comprises elemental lithium (¶10 such as lithium metal foil).  
	Regarding Claim 19, STEFAN further discloses the lithium ion battery of claim 18 wherein the elemental lithium is in the form of a foil (¶10).  
	Regarding Claim 20, STEFAN further discloses the lithium ion battery of claim 11 wherein the supplemental lithium is preloaded into the negative electrode active composition (¶59, anode may be pre-loaded with Li rom the auxiliary electrode to at least about 10% or more the capacity of the anode).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failure to satisfy the enablement requirement.

Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Examples 4 and 5 of the Specification, does not reasonably provide enablement for the full scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use all lithium ion batteries having any negative electrode material that reversibly uptakes and releases lithium, any positive electrode active material that reversibly uptakes and releases lithium, a separator between the electrodes, and any electrolyte comprising a lithium salt and nonaqueous solvent as claimed, and exhibiting the claimed properties - the invention commensurate in scope with these claims.
 The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). See also MPEP 2164.08.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
•	(A) The breadth of the claims;
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor;
•	(G) The existence of working examples; and
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	Here, the Applicant provides only a few examples of lithium ion batteries that actually achieve the properties claimed by the independent claims. To achieve the properties claimed, each of these examples require positive electrodes of a particular composition, negative electrodes of a particular composition, a particular level of “supplemental lithium,” load balancing of the respective electrode capacities, and other parameters – none of which are claimed. 
	Additionally, the Applicant’s description as a whole does not direct one of ordinary skill in the art how to make and use the broad genus of lithium ion batteries claimed, and instead, is more specifically directed to embodiments that comprise supplemental lithium of a certain amount, paired with particular cathode materials, certain negative electrode materials, wherein the negative electrode comprises excess capacity with respect to the positive electrode.
	Considering each of the WANDS factors, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine, make, and use, the full scope of the claimed invention in view of the lack of direction provided by the Applicant’s disclosure, the unexpected nature of battery properties, the large breadth of the claimed structure, the unexpected nature of chemical engineering and materials science battery technology, and the lack of working examples with respect to the full scope of the claimed structure. 
	Because one of ordinary skill in the art could not make or use the full scope of the claimed invention without undue experimentation, the claims are rejected under 35 U.S.C. 112(a) for failure to satisfy the enablement requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729